DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 23-33 are pending in this application.
Response to Amendment
Claims 1-10 are amended. Claims 23-33 are added.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/09/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 23-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the fourth current terminal" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 26 will be interpreted to recite:	The circuit of claim 26, further comprising: 	a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the third control terminal coupled to the fourth current terminal; 	a fifth diode having a fifth anode and a fifth cathode, the fifth cathode coupled to the first current terminal and the fifth anode coupled to the first anode; and a sixth diode having a sixth anode and a sixth cathode, the sixth cathode coupled to the fifth cathode and the sixth anode coupled to the second anode.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasita et al. U.S. Patent No. 5,875,245 (hereinafter “Miyasita”).
Regarding claim 23, Miyasita teaches a circuit (refer to fig.21A) comprising: 	a first diode (i.e. diode d113)(fig.21A) having a first anode (implicit) and a first cathode (implicit); 
    PNG
    media_image1.png
    506
    786
    media_image1.png
    Greyscale

Regarding claim 24, Miyasita teaches the circuit of claim 23, wherein the voltage sensor circuit comprising: a current mirror (i.e. current mirror in the figure above)(fig.21A) coupled to the first cathode .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasita.
Regarding claim 30, Miyasita teaches a circuit comprising: a first transistor (i.e. first transistor in the figure above)(fig.21A) having a first current terminal (implicit), a second current terminal (implicit), and a first control terminal (implicit), the first control terminal coupled to the second current terminal (implicit); a second transistor (i.e. second transistor in the figure above)(fig.21A) having a third current terminal (implicit), a fourth current terminal (implicit), and a second control terminal (implicit), the third current terminal coupled to the first current terminal (implicit) and the second control terminal coupled to the first control terminal (implicit); a resistor (i.e. resistor in the figure above)(fig.21A) having a first resistor terminal (implicit) and a second resistor terminal (implicit), the first resistor terminal coupled to the fourth current terminal (implicit); and a sequence of diodes (i.e. diode sequence in the figure above)(fig.21A) coupled in series (implicit), the sequence of diodes having a first terminal (implicit) and a second terminal (implicit), the second terminal coupled to the second resistor terminal (implicit) and the first terminal coupled to the second current terminal (implicit). However Miyasita does not teach wherein the sequence of diodes is a sequence of Zener diodes and wherein the first terminal is a cathode terminal and the second terminal is an anode terminal. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Miyasita to replace the sequence of diodes with a sequence of Zener diodes to provide the advantage of clamping a larger voltage with a smaller component. The anode and cathode of the zener diode sequence would be the opposite of the diode sequence in order to still clamp the voltage. Therefore, Miyasita as modified teaches wherein the sequence of diodes is a sequence of Zener diodes and wherein the first terminal is a cathode terminal and the second terminal is an anode terminal.
Regarding claim 31, Miyasita teaches the circuit of claim 30, wherein the resistor is a first resistor (implicit), the circuit further comprising a second resistor (i.e. second resistor in the figure above)(fig.21A) coupled in series with the sequence of Zener diodes (implicit).
Regarding claim 32, Miyasita teaches the circuit of claim 30, further comprising: a first diode (i.e. diode d113)(fig.21A) having a first anode (implicit) and a first cathode (implicit), the first cathode coupled to the first current terminal (implicit); a second diode (i.e. diode d114)(fig.21A) having a second anode (implicit) and a second cathode (implicit), the second cathode coupled to the first cathode (implicit); a third diode (i.e. diode d111)(fig.21A) having a third anode (implicit) and a third cathode (implicit), the third anode coupled to the anode terminal (implicit) and the third cathode coupled to the first anode (implicit); and a fourth diode (i.e. diode d112)(fig.21A) having a fourth anode (implicit) and a fourth cathode (implicit), the fourth anode coupled to the third anode (implicit) and the fourth cathode coupled to the second anode (implicit).
Allowable Subject Matter
Claims 26-29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 25-29 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 26, especially a first transistor comprising a first current terminal, a second current terminal, and a first control terminal, the first current terminal coupled to the first anode; and a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, wherein the third current terminal is coupled to the second current terminal and the fourth current terminal is coupled to the second anode.
	Claim 33 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 33, especially a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the third control terminal coupled to the fourth current terminal; a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the fourth control terminal coupled to the sixth current terminal; and a fifth transistor having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the fifth control terminal coupled to the fourth control terminal and the ninth current terminal coupled to the eighth current terminal.
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a first diode having a first anode and a first cathode, the first anode coupled to the first current terminal; a second diode having a second anode and a second cathode, the second anode coupled to the fourth current terminal and the second cathode coupled to the first cathode; a third diode having a third anode and a third cathode, the third cathode coupled to the first current terminal; a fourth diode having a fourth anode and a fourth cathode, the fourth cathode coupled to the fourth current terminal and the fourth anode coupled to the third anode; and a voltage sensor circuit coupled between the first cathode and the third anode, the voltage sensor circuit coupled to the at least one switch driver. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839